Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “selectively engagable with…channel”, unclear how one can provide structure with “selevtively”, since one can choose not require this structure?
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Unclear how the limitation of 12 are being used as a seal when no contact between O-ring, annular recess and another element is provided? Form the figures see elements 102, 122 and the annular recess in the second wall of the second stator. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brey (US. 8,267,635B2).
Brey discloses an annular seal assembly comprising a first stator having a concave surface (e.g. inner surface of the 1st stator which is concave) formed on a radially interior portion thereof, a second stator positioned within the first stator, wherein the second stator is formed with a convex surface (e.g. outer surface of 2nd stator that is convex) on a radially exterior portion thereof, wherein the concave surface of the first stator and the convex surface of the second stator form a semispherical interface between the first stator and the second stator, the second stator is formed with an internal channel (e.g. channel formed by 60 and 78) on a radially interior surface thereof and a throttle member (e.g. figure below) positioned within the internal channel of the second stator, wherein the throttle member is formed with an intermediate portion between a first wall and a second wall, and wherein a circumference of the intermediate portion is less than a circumference of the first wall and a circumference of the second wall (figure below). The annular seal assembly further comprising an access plate (e.g. 78) selectively engageable with an axially oriented surface the second stator, wherein the access plate and the second stator cooperate to form a portion of the internal channel. The second stator further comprises a second stator inlet (e.g. figure below) extending from a radially exterior surface of the second stator to the internal channel. The throttle member further comprises a radial channel .



    PNG
    media_image1.png
    564
    525
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brey in view of Examiners’ Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675